                                 Case 2:14-cv-02222-JCM-NJK Document 206 Filed 08/09/19 Page 1 of 2

                             1    Law Offices of ERIC R. LARSEN
                                  Eric R. Larsen, Esq.
                             2    Nevada Bar No.: 9423
                                  9275 W. Russell Rd.
                             3    Suite 205
                                  Las Vegas, Nevada 89148
                             4    Telephone: (702) 387-8070
                                  Facsimile: (877) 369-5819
                             5    Eric.Larsen@thehartford.com
                                  Attorneys for Third-Party Defendant
                             6    DISTINCTIVE MARBLE

                             7                          UNITED STATES DISTRICT COURT
                                                             DISTRICT OF NEVADA
                             8
                                  AZURE MANOR/RANCHO DE PAZ                         Case No.: 2:14-CV-02222-JCM-NJK
                             9    HOMEOWNERS ASSOCIATION, a Nevada
                                  residential common-interest planned community,
                            10
                                                       Plaintiffs,                  STIPULATION AND [PROPOSED]
                            11                                                      ORDER TO DEEM THE
                                         —vs—                                       SETTLEMENT AGREEMENT AND
                            12                                                      RELEASE EXECUTED BY THIRD-
                                  D.R. HORTON INC., a Deleware corporation,         PARTY DEFENDANT DISTINCTIVE
                            13    and DOES 1-100, inclusive,                        MARBLE, INC.
                            14                         Defendants.

                            15
                                  D.R. HORTON, INC.,
                            16
                                                Third Party Plaintiff,
                            17
                                         —vs—
                            18
                                  ALLARD ENTERPRISES, D/B/A/ IRON
                            19    SPECIALISTS; AMERICAN ASPHALT &
                                  GRADING COMPANY; ATRIUM DOOR
                            20    AND WINDOW COMPANY; BEBOUT
                                  CONCRETE, INC.; BEL-AIR PLASTERING,
                            21    INC.; CENTRAL VALLEY INSULATION;
                                  CREATIVE TOUCH INTERIORS, INC.;
                            22    DISTINCTIVE MARBLE, INC.; EFFICIENT
                                  ENTERPRISES, INC. D/B/A/ EFFICIENT
                            23    ELECTRIC, INC.; GILMORE
                                  CONSTRUCTION, LLC.; HARRISON
                            24    LANDSCAPE COMPANY, LLC.; MAJESTIVE
                                  PLUMBING, INC.; NEVADA
Law Offices of              25    LANDSCAPING, INC.; NEW CREATION
ERIC R. LARSEN
9275 W. Russell Rd..
                                  MASONRY, INC.; OPM, INC. D/B/A
Suite 205
                            26    CONSOLIDATED ROOFING; QUALITY
Las Vegas, NV 89148               WOOD PRODUCTS LTD.; SILVER STATE
Telephone: (702) 387-8070   27    FIREPLACES, INC.; SOUTHERN NEVADA
Facsimile: (877) 369-5819         PAVING, INC.; SUMMIT DRYWALL &
                            28    PAINT, LLC; SUNRISE MECHANICAL, INC.;


                                                                              -1-
                                 Case 2:14-cv-02222-JCM-NJK Document 206 Filed 08/09/19 Page 2 of 2

                             1    SUNSTATE COMPANIES, INC. D/B/A/
                                  SUNSTATE LANDSCAPTE; WESTERN
                             2    SHOWER DOOR; ZEPEDA BROs. PAINT &
                                  DRYWALL LLC.; and Does 1 through 150.
                             3
                                                         Third Party Defendants.
                             4

                             5           IT IS HEREBY STIPULATED by and between Defendant/Third-Party Plaintiff D.R.
                             6    HORTON, INC. and Third Party Defendant DISTINCTIVE MARBLE, INC, that the
                             7    Settlement Agreement and Release negotiated by the parties and their counsel of record is
                             8    deemed executed by DISTINCTIVE MARBLE, INC.
                             9           This Stipulation is necessary because DISTINCTIVE MARBLE, INC. is no longer in
                            10    business and there is no representative of the corporation available to execute the Settlement
                            11    Agreement and Release.
                            12           This Stipulation is entered into in good faith, in the interests of judicial economy, and
                            13    not for the purposes of delay.
                            14    DATED this 1st day of August, 2019                 DATED this 6th day of August, 2019
                            15    THE LAW OFFICES OF ERIC R. LARSEN                  WOOD SMITH HENNING & BERMAN
                            16    /s/ Eric R. Larsen                                 /s/: Elisa Wyatt (with permission)
                                  ________________________________                   ________________________________
                            17    ERIC R. LARSEN, Esq.                               JOEL ODOU, Esq.
                                  Nevada Bar No. 9423                                Nevada Bar No. 7468
                            18
                                  9275 W. Russell Rd. Ste. 205                       ELISA WYATT, Esq.
                            19    Las Vegas, NV 89148                                Nevada Bar No. 13034
                                  Attorney for Third Party Defendant,                2881 Business Park Court, Ste. 200
                            20    DISTINCTIVE MARBLE, INC.                           Las Vegas, NV 89128
                                                                                     Attorney for Third Party Plaintiff,
                            21                                                       DR HORTON, INC.
                            22               IT IS SO ORDERED.

                            23

                            24                   _________________________________________
                                                 UNITED STATES DISTRICT COURT JUDGE
Law Offices of              25                            August 13, 2019
ERIC R. LARSEN
9275 W. Russell Rd..
                                                 DATED: _________________________________
Suite 205
                            26
Las Vegas, NV 89148
Telephone: (702) 387-8070   27
Facsimile: (877) 369-5819

                            28


                                                                                   -2-
